BARFIELD, Judge.
The employer appeals a workers’ compensation order, challenging the award of *1274medical treatment for hearing loss and cardiac problems, and the award of attendant care benefits to the claimant's wife. We affirm in part and reverse in part.
Competent, substantial evidence supports the award of medical treatment for the cardiac problems and the award of benefits for attendant care. However, the claimant did not meet his burden of showing a causal connection between his hearing loss and the compensable accident.
Dr. Mora testified in deposition that he found a serious auditory loss on the left side and, in response to a hypothetical question, that there could be a causal connection between the accident and the loss of hearing, assuming the claimant had not previously had a hearing problem. Counsel for the employer properly objected to the hypothetical question on the grounds that the assumption of no previous hearing problem was not supported by facts in evidence. No evidence of any kind was presented thereafter regarding the claimant’s hearing prior to the accident.
We REVERSE the part of the order requiring the employer to pay Dr. Mora’s bills to the extent that they relate to the claimant’s hearing loss, and AFFIRM the remainder of the order.
ERVIN and ZEHMER, JJ., concur.